
	

115 HR 1695 : Register of Copyrights Selection and Accountability Act of 2017
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 1695
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2017
			Received; read twice and referred to the Committee on Rules and Administration
		
		AN ACT
		To amend title 17, United States Code, to provide additional responsibilities for the Register of
			 Copyrights, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Register of Copyrights Selection and Accountability Act of 2017. 2.Register of Copyrights (a)AmendmentsSection 701 of title 17, United States Code, is amended—
 (1)in subsection (a)— (A)by striking (a) All administrative and inserting the following:
						
							(a)Register and Director
 (1)In generalAll administrative;  (B)by striking director and inserting Director;
 (C)by inserting after the first sentence the following: The Register of Copyrights shall be a citizen of the United States with a professional background and experience in copyright law, shall be capable of identifying and supervising a Chief Information Officer or other similar official responsible for managing modern information technology systems, and shall be appointed by the President from the individuals recommended under paragraph (6), by and with the advice and consent of the Senate.; and
 (D)in the last sentence, by striking shall be appointed and all that follows through and shall act and inserting shall act; (2)in subsection (b), by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively, and adjusting the margins accordingly;
 (3)by redesignating subsection (b) as paragraph (2), and adjusting the margins accordingly; (4)in paragraph (2), as so redesignated, by inserting Duties.— before In addition;
 (5)by inserting after paragraph (2) the following:  (3)OathThe Register of Copyrights shall, before taking office, take an oath to discharge faithfully the duties of the Copyright Office described in paragraph (2).
						(4)Removal
 (A)In generalThe Register of Copyrights may be removed from office by the President. (B)NotificationThe President shall provide notification to both Houses of Congress of a removal under subparagraph (A).
							(5)Term of Office
 (A)In generalSubject to subparagraph (B), the Register of Copyrights— (i)shall be appointed for a term of 10 years; and
 (ii)may serve until a successor is appointed, confirmed, and taken the oath of office. (B)LimitationThe Register of Copyrights may not continue to serve after the date on which Congress adjourns sine die after the date on which the 10-year period described in subparagraph (A)(i) ends.
 (C)ReappointmentAn individual appointed to the position of Register of Copyrights, by and with the advice and consent of the Senate, may be reappointed to that position in accordance with the requirements of this section.
 (6)Panel for Register of Copyrights RecommendationsThere is established a panel to recommend a list of at least 3 individuals to the President for appointment as the Register of Copyrights. The panel shall be composed of the following:
 (A)The Speaker of the House of Representatives. (B)The President pro tempore of the Senate.
 (C)The majority and minority leaders of the House of Representatives and the Senate. (D)The Librarian of Congress.; 
 (6)by redesignating subsections (c) through (f) as subsections (b) through (e), respectively; (7)in subsection (b), as so redesignated, by inserting Seal.— before The Register;
 (8)in subsection (c), as so redesignated, by inserting Annual Report.— before The Register; (9)in subsection (d), as so redesignated, by inserting Applicability of title 5.— before Except as provided; and
 (10)in subsection (e), as so redesignated, by inserting Compensation.— before The Register. (b)ApplicabilityThe amendments made by subsection (a) shall apply with respect to any vacancy for the Register of Copyrights after January 1, 2017. If a Register of Copyrights is appointed during the period beginning on January 1, 2017 and ending on the day before the date of the enactment of this Act, that Register shall meet the requirements of the amendments made by this Act or shall be replaced in accordance with such amendments.
 3.ConstructionNothing in this Act may be construed to impact the mandatory deposit requirements in title 17, United States Code.
		
	Passed the House of Representatives April 26, 2017.Karen L. Haas,Clerk.
